Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2019

                                      No. 04-19-00570-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

              Olga A. HURON, Dianna A. Rico, David L. Arredondo, Deceased,
                                     Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV05317
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER
         The clerk’s record has not yet been filed in this appeal, but the City of San Antonio
asserts that on July 19, 2019, the trial court signed an order denying the City’s plea to the
jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8). Appellant’s notice of
appeal was due on August 8, 2019. See TEX. R. APP. P. 26.1(b). A motion for extension of time
to file a notice of appeal was due not later than August 23, 2019. See id. R. 26.3.
       On August 19, 2019, Appellant filed a notice of appeal in the trial court, and on August
23, 2019, Appellant filed a motion for extension of time to file a notice of appeal in this court.
See id. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). As required,
Appellant offered a reasonable explanation for failing to timely file the notice of appeal. See
TEX. R. APP. P. 26.3, 10.5(b)(1)(C).
       Appellant’s motion for extension of time to file the notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court